Name: COMMISSION REGULATION (EC) No 493/97 of 18 March 1997 correcting Regulation (EC) No 439/97 altering the rates of refund applicable for certain products of the cereals and rice sectors exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  trade policy
 Date Published: nan

 19 . 3 . 97 EN Official Journal of the European Communities No L 77/3 COMMISSION REGULATION (EC) No 493/97 of 18 March 1997 correcting Regulation (EC) No 439/97 altering the rates of refund applicable for certain products of the cereals and rice sectors exported in the form of goods not covered by Annex II to the Treaty verification has shown that certain amounts had been determined erroneously, whereas, therefore , it is necessary to correct the Regulation in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 923/96 (2), and in particular the fourth subparagraph of Article 13 (3) thereof, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (3), and in particular Article 13 (3) thereof, Whereas Commission Regulation (EC) No 439/97 (4) altered the rates of refund applicable for certain products of the cereals and rice sectors exported in the form of goods not covered by Annex II to the Treaty; whereas a Article 1 In the Annex to Regulation (EC) No 439/97, in case of application of Article 4 (5) (b) of Commission Regulation (EC) 1 222/94 (5) the amounts relating to maize starch , glucose, glucose syrup, maltodextrine , maltodextrine syrup, potato starch (assimilated to a product derived from the processing of maize) and rice starch , are replaced by the following amounts : I Rate of refund CN code Description of products per 100 kg of basic product 1005 90 00 Maize (corn) used in the form of:  starch :   where pursuant to Article 4 ( 5) (b) of Regulation (EC) No 1222/94 (2) 1,210  glucose , glucose syrup, maltodextrine , maltodextrine syrup of CN codes 1702 30 51 , 1702 30 59, 1702 30 91 , 1702 30 99 , 1702 40 90 , 1702 90 50 , 1702 90 75, 1702 90 79, 2106 90 55 (3):   where pursuant to Article 4 (5) (b) of Regulation (EC) No 1222/94 (2) 0,805 Potato starch of CN code 1 108 13 00 similar to a product obtained from processed maize :  where pursuant to Article 4 (5) (b) of Regulation (EC) No 1222/94 (2) 1,210 1006 40 00 Broken rice , used in the form of:  starch of CN code 1108 19 10 :   where pursuant to Article 4 (5) (b) of Regulation (EC) No 1 222/94 (2) 0,940 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable with effect from 7 March 1997 . (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 126, 24 . 5 . 1996, p. 37 . (3) OJ No L 329, 30 . 12 . 1995, p. 18 . (4) OJ No L 67, 7 . 3 . 1997, p. 11 . ( s) OJ No L 136 , 31 . 5 . 1994, p. 5 . No L 77/4 EN Official Journal of the European Communities 19 . 3 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1997. For the Commission Martin BANGEMANN Member of the Commission